                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:                  I
                                                                  DATE FILED: I / f 7 '}---'D
SOUTHERN DISTRICT OF NEW YORK


 SUSAN F. BLOOM AND FIDUCIARY
 TRUST COMP ANY INTERNATIONAL as
 Executors of the Last Will and Testament of
 Adele Klapper,

                              Plaintiffs,                     No. 19-CV-10155 (RA)

                         V.                                           ORDER

 JUAN CARLOS EMDEN, MIGUEL ERIC
 EMDEN, AND NICHOLAS MARCELO
 EMDEN,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         As discussed with the parties, the oral argument scheduled for February 27, 2020 is hereby

adjourned to April 10, 2020 at 2:00 p.m.

SO ORDERED.

Dated:      January 27, 2020
            New York, New York


                                                  United States District Judge
